DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention groups I and II, as set forth in the Office action mailed on 14 September 2020, is hereby withdrawn and claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13 of the application has been amended as follows: 
… wherein the assembly is provided with a control system configured for determining…. and the receiving member drive and is configured for adjusting…
	 Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 28 October 2021.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), which teaches a method of applying a tire component with a parallelogram-like shape from an apply member onto a receiving member comprising receiving the tire component on the apply member, detecting a plurality leading endpoints at the leading edge of the tire component and detecting, for each leading endpoint, a trailing endpoint at the trailing edge that together with the respective leading endpoint forms a pair of endpoints, determining the relative position between each pair of endpoints, driving the apply member an apply speed while driving the receiving member at a receiving speed and splicing the trailing edge to the leading edge. However, modified Janszen fails to teach that the ratio between the apply speed and the receiving speed is adjusted for each pair of endpoints for the step of driving the apply speed and the receiving speed in the order in which said pairs of endpoints are spliced.
	As claims 2-12 depend directly/indirectly on claim 1, they stand as allowable for similar reasons.
	Regarding claim 13, the closest prior art of record is Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), which teaches an assembly for applying a tire component with a parallelogram-like shape from an apply member onto a receiving 
	As claims 14-20 are directly/indirectly dependent on claim 13, they stand as allowed for similar reasons.
	Regarding claim 21, the closest prior art of record is Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), which teaches a method of applying a tire component, with a parallelogram-like shape and a leading edge and a trailing edge that are non-uniform or non-linear with each other, from an apply member onto a receiving member comprising receiving the tire component on the apply member, detecting a plurality leading endpoints at the leading edge of the tire component that are distributed over the length of the leading edge at equal intervals and detecting, for each leading endpoint, a trailing endpoint at the trailing edge that together with the respective leading endpoint forms a pair of endpoints with each pair, determining the relative position between each pair of endpoints, driving the apply member an apply speed while driving the receiving member at a receiving speed and splicing the trailing edge to the leading edge, wherein the leading endpoint and the trailing endpoint of at least one of the pairs of endpoints are spaced apparat in a lateral direction and the apply member and the receiving member are moved relative to each other in the lateral direction when transferring the tire component. However, modified Janszen fails to teach that the interval between each set of two directly subsequent trailing endpoints on the 
	As claims 22-31 are directly/indirectly dependent on claim 21, they stand allowed for similar reasons.
	Regarding claim 32, the closest prior art of record is Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), which teaches a method of applying a tire component, with a parallelogram-like shape and a leading edge and a trailing edge that are non-uniform or non-linear with each other, from an apply member onto a receiving member comprising receiving the tire component on the apply member, detecting a plurality leading endpoints at the leading edge of the tire component that are distributed over the length of the leading edge at equal intervals and detecting, for each leading endpoint, a trailing endpoint at the trailing edge that together with the respective leading endpoint forms a pair of endpoints with each pair, determining the relative position between each pair of endpoints, driving the apply member an apply speed while driving the receiving member at a receiving speed and splicing the trailing edge to the leading edge, wherein the leading endpoint and the trailing endpoint of at least one of the pairs of endpoints are spaced apparat in a lateral direction and the apply member and the receiving member are moved relative to each other in the lateral direction when transferring the tire component. However, modified Janszen fails to teach that the interval between each set of two directly subsequent trailing endpoints on the trailing edge is equal to the interval between the set of the two respective, directly subsequent leading endpoints on the leading edge.
	Regarding claim 33, the closest prior art of record is Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), which teaches a method of .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749